Name: Commission Regulation (EEC) No 1408/86 of 13 May 1986 derogating, as regards the wine-growing sector, from Regulation (EEC) No 410/86 on transitional measures to be adopted on account of the accession of Spain and Portugal in respect of trade in agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 128/24 Official Journal ot the European Communities 14. 5 . 86 COMMISSION REGULATION (EEC) No 1408/86 of 13 May 1986 derogating, as regards the wine-growing sector, from Regulation (EEC) No 410/86 on transitional measures to be adopted on account of the accession of Spain and Portugal in respect of trade in agricultural products Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Articles 90 ( 1 ) and 257 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 410/86 (') laid down that the agricultural products covered by Article 18 of Commission Regulation (EEC) No 409/86 (2) will be subject to the provisions relating to intra ­ Community trade with effect from 28 February 1986 ; whereas that provision was adopted with a view to preven ­ ting speculative movements and in particular double payment of export refunds ; Whereas, in the case of products of the wine-growing sector, the danger of speculation and, in particular, double payment of export refunds does not exist ; whereas the release of certain wines for consumption in a Member State is traditionally preceded by a period of storage in a customs warehouse of varying duration ; whereas it is therefore appropriate that when released for consumption in a Member State the wines in question should qualify for the system applicable at the time when they are so released ; HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the provisions of Articles 2, 3 , and 4 of Regulation (EEC) No 410/86, the products of the wine-growing sector covered by Council Regulation (EEC) No 337/79 »(3) and complying with the conditions laid down in Article 18 of Regulation (EEC) No 409/86 shall be subject to the provisions applicable to intra ­ Community trade at the date when they are released for consumption in the Member State of destination . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. At request of interested parties, it shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 May 1986 For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 46, 25. 2 . 1986, p . 13 . (2) OJ No L 46, 25 . 2 . 1986, p . 5 . 0 OJ No L 54, 5 . 3 . 1979, p. 1 .